DETAILED ACTION
This is in response to amendment filed on July 26, 2021. Claims 2-3, 11-12 and 16-17 have been canceled. Claims 1, 4-10, 13-15 and 18-20 are pending.
Allowable Subject Matter
Claims 1, 4-10, 13-15 and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, similar claim 10 and claim 15, Ristock et al. (US 20160034260 A1) disclose determining artifact data associated with an artifact (¶[0029]-[0030] and [0047]-[0050], Ristock, i.e., determining interaction data “interaction page” or interaction program “set of scripts” associated with  artifact); segmenting the artifact data into a plurality of portions (Fig.2A; ¶[0029]- [0030], [0047]-[0050], Ristock, i.e., segmenting interaction into interaction portions “multiple discrete” such as acquiring/processing artifact “acquiring the customer’s account payment” “processing payment” ); associating each portion in the plurality of portions with one or more resources (¶[0039]-[0042], Ristock, i.e., each interaction portion between users/customers and developer or provider via communication session, in light of specification paragraph [0025], read on the claimed “associating each portion in the plurality of portions with one or more resources”; receiving a query associated with the artifact (¶[0012] and [0072], Ristock, i.e., querying to obtain artifacts’ data); determining a candidate resource from the one or more resources based on the query (¶0032]-[0034], Ristock, i.e., measurement parameters and score for establishing communication for artifact’s portion “interaction pages”, in light of specification [0016] and [0025], read on the claimed “determining a candidate resource..”); and initializing a communication session with the candidate resource (¶0054], Ristock, i.e., initiating a chat communication session with service department “resource”) and a (¶0054], Ristock, i.e., invoke application in the communication). Yan et al. (US 20170344555 A1) disclose “determining a candidate resource from the one or more resources based on the query” (¶0080]-[0081], Yan, i.e., determining candidate for searcher/member “resource” based on service query and candidate matches’ score via communication session). Oberkampf et al. (US 20150178386 A1) discloses tokenizing the artifact data into a plurality of tokens (¶[0023], Oberkampf, i.e., processing sentences of the unstructured text “artifact” to derive tokens); determining one or more concepts for each token in the plurality of tokens (¶[0023]-[0024], Oberkampf, i.e., analyzing annotated ontology concepts mapped to the derived tokens); and annotating each token with the one or more concepts (¶[0023]-[0024], Oberkampf, i.e., annotating the derived tokens associated with concepts), wherein the one or more portions are segmented based at least in part on an associated one or more concepts (¶[0023], [0038] and [0045], Oberkampf). However, the prior art fails to disclose or suggest the claimed provision “determining one or more contributors with each token in the plurality of tokens; generating a contribution score for each contributor of the one or more contributors; and associating the one or more resources with each portion in the plurality of portions based at least in part on the contribution score” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Other Prior Art Made of Record
1. Babu et al. (US 20190102700 A1) disclose MACHINE LEARNING PLATFORM.
2. Chickering (US 2019/0130308 A1) discloses learning the structure of hierarchical extraction models.
3. van Rooyen et al. (US 20170124254 A1) disclose GENOMIC INFRASTRUCTURE FOR ON-SITE OR CLOUD-BASED DNA AND RNA PROCESSING AND ANALYSIS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
August 26, 2021